Citation Nr: 1510655	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  14-13 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to surviving spouse status for the purposes of entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active military service from April 1978 to October 1969.  The appellant was his spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Although the Board notes that there is a pending July 2014 FOIA request, in subsequent correspondence the appellant has withdrawn her claim and counsel has now withdrawn representation.  See November 2014 correspondence.  Therefore the Board can discern no prejudice in issuing and dispatching this appeal.  


FINDINGS OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, VA received written notification from the appellant's representative that she wished to withdraw her appeal for entitlement to surviving spouse status for the purposes of entitlement to DIC benefits.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of entitlement to surviving spouse status for the purposes of entitlement to DIC benefits.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issue of entitlement to surviving spouse status for the purposes of entitlement to DIC benefits was developed for appellate consideration.  In correspondence dated and received in November 2014, the appellant, through her representative indicated that she wished to withdraw his appeal as to entitlement to DIC benefits; therefore, the issue is withdrawn, and there is no allegation of error of fact or law for appellate consideration on those claims.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The appeal for entitlement to surviving spouse status for the purposes of entitlement to DIC benefits is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


